DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2018-08-07 (herein referred to as the Reply) where claim(s) 1-10 are pending for consideration.

Claim Objections
Claim(s) 2
the number of the plurality of access categories indicated by the bitmap information
There are/is no antecedent basis for the limitation(s). Proper introduction to the limitation is required (e.g., replacing the with a or an).

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over LI_860 (US20170230860) in view of PATIL_225 (US20160174225)
Claim(s) 1, 8
LI_860 teaches
A method for an uplink multi-user (UL MU) operation in a wireless local area network (WLAN) system, the method comprising:
	receiving, by an access point (AP), a buffer status report frame used for the UL MU operation from a user station (STA) associated with the AP,  An STA sends, to an AP, a buffer status report in accordance with a IEEE frame. The buffer status is in the context of an IEEE network for UL MU communications. <para. 0009, 0022-0023, 0025, 0028; Abstract>.
wherein the buffer status report frame includes 
identifier information for a number of traffic identifiers (TIDs) for at least one traffic being buffered by the user STA; and  The buffer status report may indicate a current TID and/or two or more TIDs, each different than the current TID. In one embodiment, the TID is in  aa QoS control field. <FIG(s). 5A, 5B; para. 0009, 0023, 0025, 0027, 0033, 0035-0036, 0038, 0050, 0052-0053; Abstract>.
	transmitting, by the AP, a trigger frame for triggering the UL MU operation from a plurality of user STAs.  AP sends a trigger frame to the STA for scheduling UL MU transmissions. <FIG(s). 5A, 6, 7, 8A; para. 0028, 0031, 0061, 0063>.
LI_860 does not explicitly teach
wherein the buffer status report frame includes 
bitmap information for a plurality of access categories for which a buffer status of the user STA is to be reported, and 
However in a similar endeavor, PATIL_225 teaches
	wherein the buffer status report frame includes 
bitmap information for a plurality of access categories for which a buffer status of the user STA is to be reported, A bit of the category bitmap may correspond to a particular access category (e.g., the first access category, the second access category, the third access category, 
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by LI_860 with the embodiment(s) disclosed by PATIL_225. One of ordinary skill in the art would have been motivated to make this modification in order to enable electronic devices in a data path group of a neighbor aware network (alternatively referred to as neighbor awareness networking) (NAN) to use traffic advertisements to coordinate times to exchange traffic (e.g., data) of a particular service. Such techniques can allow power saving benefits to the network elements. See para. 0005, 0016-0017.
With regards to apparatus claim 8, LI_860 teaches the AP having a radio transceiver and processor for carrying out the embodiments <FIG. 10; para. 0041, 0044>
Claim(s) 3, 10
LI_860 teaches
	wherein the buffer status includes information related to a traffic size of at least one traffic. The buffer status report provides an indication of the amount of data in the buffer corresponding to the urgent TID.  <para. 0009>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over LI_860 (US20170230860) in view of PATIL_225 (US20160174225), and further view of Turki_428 (US20030133428)
Claim(s) 7
LI_860 does not explicitly teach

However in a similar endeavor, Turki_428 teaches
	wherein the plurality of TIDs correspond to a first traffic identifier to an eight traffic identifier according to transmission priority levels. FIG. 4 lists eight exemplary TID category values, 0-7, with category 0 being associated with, for example, the lowest priority and category 7 having the highest priority.  <FIG(s). 4; para. 0023>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by LI_860 and PATIL_225 with the embodiment(s) disclosed by Turki_428. One of ordinary skill in the art would have been motivated to make this modification in order to provide a wireless network and associated method in which a node (e.g., an access point) transmits polling frames to another node (e.g., a wireless device) wherein each polling frame includes a traffic identifier (TID) value that corresponds to a particular stream and/or category of traffic, thereby enabling more efficient operations. See para. 0008.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over LI_860 (US20170230860) in view of PATIL_225 (US20160174225), and further view of Ishibashi_167 (US20050025167)
Claim(s) 7
LI_860 does not explicitly teach
wherein the plurality of TIDs correspond to a first traffic identifier to an eight traffic identifier according to transmission priority levels.
However in a similar endeavor, Ishibashi_167 teaches
	wherein the plurality of TIDs correspond to a first traffic identifier to an eight traffic identifier according to transmission priority levels. Eight TIDs, TID 0-TID 7, are frames to be 
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by LI_860 and PATIL_225 with the embodiment(s) disclosed by Ishibashi_167. One of ordinary skill in the art would have been motivated to make this modification in order to provide a MAC device which can support the enhanced MAC standard, allowing operation of a LAN application which requires quality-of-service. See para. 0015.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over LI_860 (US20170230860) in view of PATIL_225 (US20160174225), and further view of Chu_532 (US9826532)
Claim(s) 4
LI_860 does not explicitly teach
wherein first to fourth bits are assigned to the bitmap information, and 
	wherein the first bit corresponds to a first access category having a highest priority level, 
the second bit corresponds to a second access category having a lowest priority level, 
the third bit corresponds to a third access category having a priority level lower than the first access category, and 
the fourth bit corresponds to a fourth access category having a priority level lower than the third access category.
However in a similar endeavor, Chu_532 teaches

Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by LI_860 and PATIL_225 with the embodiment(s) disclosed by Chu_532. One of ordinary skill in the art would have been motivated to make this modification in order to provide OFDMA technology to buffer related operations in a wireless network. See Summary, Background.
LI_860 does not explicitly teach
	wherein the first bit corresponds to a first access category having a highest priority level, the second bit corresponds to a second access category having a lowest priority level, the third bit corresponds to a third access category having a priority level lower than the first access category, and the fourth bit corresponds to a fourth access category having a priority level lower than the third access category.
However, the Examiner purports the claimed features about of arranging the bitmap order such that each bit corresponds to an access category having a priority is: “highest, lowest, 3rd low, 4th lower” is a manner of design choice. That is, the arrangement of each of the 4 bit and how they are assigned to the bitmap is simply a matter of design or obvious to try. Further, the Examiner purports that the claim does not require determining the priorities of each bit and assigning the bit to bitmap based on the determining (i.e., there is bit placement based on priorities), but rather the claim simply requires each bit corresponds to a AC/priority – that is, the priority is simply a property associated with the bit. One skilled in the art could randomly choose the bit placement of each bit and practice the claimed invention (i.e., you don’t have to know the priorities associated with each bit in order to put them in the particular claimed arrangement).

Claim(s) 5
LI_860 does not explicitly teach
wherein the bitmap information corresponds to a bitmap having the first to fourth bits, wherein a bit located in a position corresponding to an access category for which the buffer status is reported is set to '1' in the bitmap, and wherein a bit located in a position corresponding to an access category for which the buffer status is not reported is set to '0' in the bitmap.
However in a similar endeavor, PATIL_225 teaches
wherein the bitmap information corresponds to a bitmap having the first to fourth bits, wherein a bit located in a position corresponding to an access category for which the buffer status is reported is set to '1' in the bitmap, and wherein a bit located in a position corresponding to an access category for which the buffer status is not reported is set to '0' in the bitmap. A bit of the category bitmap may correspond to a particular access category, each bit indicates whether traffic corresponding for that AC is in the traffic announcement attribute <para. 0477-0481, 0485-0486>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by LI_860 with the embodiment(s) disclosed by PATIL_225. One of ordinary skill in the art would have been motivated to make this modification in order to enable electronic devices in a data path group 
Claim(s) 5
LI_860 does not explicitly teach
wherein the bitmap information corresponds to a bitmap having the first to fourth bits, wherein a bit located in a position corresponding to an access category for which the buffer status is reported is set to '1' in the bitmap, and wherein a bit located in a position corresponding to an access category for which the buffer status is not reported is set to '0' in the bitmap.
However in a similar endeavor, Chu_532 teaches
wherein the bitmap information corresponds to a bitmap having the first to fourth bits, wherein a bit located in a position corresponding to an access category for which the buffer status is reported is set to '1' in the bitmap, and wherein a bit located in a position corresponding to an access category for which the buffer status is not reported is set to '0' in the bitmap. Bits are set to indicate whether a particular TID is included in the buffer information <FIG(s). 9A, 9B; Col. 13, Ln 19-52, Col. 20 Ln 60 to Col 21 Ln 1>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by LI_860 and PATIL_225 with the embodiment(s) disclosed by Chu_532. One of ordinary skill in the art would have been motivated to make this modification in order to provide OFDMA technology to buffer related operations in a wireless network. See Summary, Background.

Allowable Subject Matter
Claim(s)  is/are indicated as having allowable subject matter and objected to.
Claim(s) 2, 6, 9
The claim(s) is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Relevant Cited References
US20200336934
US20160323426
US20180302194
US10306603
US20060280194
US20180131471
US20100165872

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/ANDRE TACDIRAN/Examiner, Art Unit 2415